Title: From Thomas Jefferson to James Maury, 20 July 1804
From: Jefferson, Thomas
To: Maury, James


               
                  
                     Dear Sir
                  
                  Washington July 20. 1804.
               
               Having occasion to make some remittances to Europe, I have procured from my friend mr Madison three sets of Exchange on you, to wit
               
                  
                     for
                     200. Dollars
                     in favor of Joseph Yznardi at Cadiz
                  
                  
                     
                     250. Dollars
                     in favor of Thomas Appleton of Leghorn
                  
                  
                     
                     300. D.
                     in favor of William Jarvis at Lisbon
                  
               
               750. Dollars all at 60. days sight. these bills leave this now for their several destinations, will come round to you in due time and will we trust be duly honored.

               I have at several times recieved packets of newspapers which I percieved came from you, and which, altho’ my occupations have long obliged me to abandon the reading all European newspapers, yet they conveyed to me proofs of your kind attentions, and nourished the cordial recollections of our antient intimacies. I have found, in my progress through life that the friendships of our earliest years are those which are the deepest seated and inspire the most perfect confidence. I assure you that mine for you has never abated, altho’ my incessant occupations have prevented the repeating expressions of it. your worthy brother, the parson, was well the last time I heard from him. his health was for some time unpromising but is got better.   We are filled with anxiety for the crisis internal as well as external thro’ which your adopted country is going. our business is a rigorous and faithful neutrality, to which we will certainly adhere. but it is impossible for us to look on the present state of things between France and England without the most lively solicitude. Accept I pray you my affectionate salutations, and assurances of my constant friendship and respect.
               
                  
                     Th: Jefferson
                  
               
            